Exhibit 10.31

The following executive officers have entered into this Amendment Number One to
the Separation Agreement, a form of which follows, with Carmike Cinemas, Inc. as
of the dates indicated below:

 

Name

  

Date

Richard B. Hare

   December 29, 2008

Lee Champion

   December 29, 2008

Gary F. Krannacker

   December 29, 2008

Larry Collins

   December 29, 2008

AMENDMENT NUMBER ONE TO THE

SEPARATION AGREEMENT

THIS AMENDMENT (“Amendment”) is entered into by and between
                (“Executive”) and Carmike Cinemas, Inc. (“Carmike”) as of the
date set forth below.

WHEREAS, on             , Carmike entered into a Separation Agreement
(“Separation Agreement”) with Executive to address certain benefits payable to
Executive upon termination of employment;

WHEREAS, the Separation Agreement was prepared in light of the then available
guidance under Section 409A of the Internal Revenue Code (“Code”); WHEREAS, the
Internal Revenue Service has issued additional guidance under Section 409A of
the Code since the parties entered into the Separation Agreement;

WHEREAS, Carmike and Executive desire to amend the Separation Agreement to bring
the Separation Agreement into compliance with the current guidance available
under Section 409A of the Code and clarify the vesting of stock options and
restricted stock upon a termination of employment and the non-solicitation
provision;

NOW THEREFORE, the Separation Agreement is hereby amended as follows effective
as of the date this Amendment is executed:

§ 1

By amending § 2.1(b) to read in its entirety as follows:

“Carmike shall pay Executive two (2.0) times Executive’s Base Salary in equal
monthly installments (subject to applicable tax withholdings) over the
twenty-four (24) consecutive month period which starts on the date Executive has
a separation from service (within the meaning of § 409A of the Code);”



--------------------------------------------------------------------------------

§ 2

By amending § 2.1(c) to read in its entirety as follows:

“(c) (1) Each outstanding and nonvested stock option granted to Executive by
Carmike shall (notwithstanding the terms under which such option was granted)
become fully vested and exercisable on the date Executive’s employment so
terminates and each outstanding stock option shall (notwithstanding the terms
under which such option was granted) remain exercisable for ninety (90) days, or
if less, for the remaining term of each such option (as determined as if there
had been no such termination of Executive’s employment), subject to the same
terms and conditions as if Executive had remained employed by Carmike for such
term or such period (other than any term or condition which gives Carmike the
right to cancel any such option) and (2) any restrictions on any outstanding
restricted stock grants to Executive by Carmike immediately shall
(notwithstanding the terms under which such grant was made) expire and
Executive’s right to such stock shall be non-forfeitable; and”

§ 3

By amending § 2.1(d) to read in its entirety as follows:

“Carmike shall continue for the period described in § 2.1(b) to provide to
Executive the same health, dental and vision care coverage and life insurance
coverage as Executive was provided under Carmike’s employee benefit plans,
policies and practices on the day before Executive’s employment terminated or,
at Executive’s election, on any date in the one (1) year period which ends on
the date of such termination of employment; provided, however, Executive shall
pay 100% of the cost of such coverage and Carmike shall reimburse Executive for
Carmike’s portion of such cost as soon as practical after Executive pays such
cost. Further, if Carmike cannot provide such coverage under Carmike’s employee
benefit plans, policies or programs, either Carmike shall provide such coverage
and benefits to Executive outside such plans, policies and programs at no
additional expense or tax liability to Executive (with Executive paying 100% of
the cost of such coverage and any tax liability and Carmike reimbursing
Executive for such tax liability and Carmike’s portion of such coverage as soon
as practical after Executive pays such costs) or Carmike shall reimburse
Executive for Executive’s cost to purchase such coverage and benefits and for
any tax liability for such reimbursements. Executive at the end of the period
described in § 2.1(b) shall have the right to elect healthcare continuation
coverage under § 4980B of the Code and the corresponding provisions of the
Employee Retirement Income Security Act of 1974, as amended, as if his or her
employment had terminated at the end of such period; provided, however,”

§ 4

By amending § 2.1(e) to read in its entirety as follows:

“If Executive is a “specified employee” for purposes of § 409A of the Code (as
“specified employee” is defined in Treas. Regs. § 1.409A-1(i)), then each
payment to which Executive is entitled under § 2.1(b) shall be delayed until the
date which is six (6) months and one (1) day after the date Executive has a
“separation from service” (as “separation from service” is defined in § 409A of
the Code).”



--------------------------------------------------------------------------------

§ 5

By amending § 2, Compensation and Benefits, to add a new § 2.5 to read as
follows:

“Asset Sales. If Carmike engages in a Change of Control under § 1.5(d) as a
result of a sale or disposition of 50% or more of the assets or business of
Carmike and the purchaser of such assets does not expressly agree to assume this
Agreement and all of Carmike’s obligations under this Agreement as part of the
asset purchase agreement, Executive shall have the right to resign as of the
Effective Date of such Change in Control and such resignation shall be treated
as a resignation for Good Reason during this Protection Period.”

§ 6

By amending § 3.1, No Solicitation of Suppliers or Vendors, to read in its
entirety as follows:

“Executive will not, during the Restricted Period, for purposes of competing
with Carmike in the business of operating movie theatres and related
concessions, solicit or seek to solicit on Executive’s own behalf or on behalf
of any other person or entity, any other person or entity that directly or
indirectly provides goods or services to Carmike, including the provision of
movies, popcorn or other concession stand products, or the equipment to show
movies and prepare popcorn and other concession stand products, and with whom
Executive had a personal business interaction, at any time during the two
(2) years immediately prior to the termination of Executive’s employment by
Carmike.”

§ 7

By amending § 4.1, Assignment, to read in its entirety as follows:

“This Agreement is for the personal services of Executive, and the rights and
obligations of Executive under this Agreement are not assignable in whole or in
part by Executive without the prior written consent of Carmike. This Agreement
is assignable in whole or in part to any parent, subsidiary, or affiliate of
Carmike, but only if such person or entity is financially capable of fulfilling
the obligations of Carmike under this Agreement.”

§ 8

By amending § 4.5, Attorneys Fees, to add a new sentence immediately before the
last sentence of such section, to read as follows:

“However, no payments shall be made after the third anniversary of the date the
last applicable statute of limitations has run, and no payments shall be made
for any expenses for a calendar year if Carmike cannot reasonably reimburse such
expenses before December 31 of the following calendar year.”

§ 9

By amending § 4, Miscellaneous Provisions, to add a new § 4.13 to read as
follows:

“4.13 Compliance with § 409A of the Code. To the extent this Agreement is
subject to § 409A of the Code, the Executive and Carmike intend all payments
under this Agreement to comply with the requirements of such section, and this
Agreement shall, to the extent practical, be operated and administered to
effectuate such intent. To the extent necessary to avoid adverse tax
consequences under § 409A of the Code, the timing of any payment under this
Agreement shall be delayed by six months and one day in a manner consistent with
§ 409A(a)(2)(B)(i) of the Code.”



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Carmike and Executive have executed this Amendment to the
Separation Agreement this             day of December, 2008.

 

CARMIKE CINEMAS, INC.

By:

 

 

EXECUTIVE

By:

 

 